Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination (RCE) Under 37 CFR 1.1
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/18/2021 has been entered.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-12 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Torii et al (US 6700269, herein ‘Torii’).
Torii discloses a motor (figs. 1, 4-5) comprising: a rotary shaft [10]; an armature part [7]; a frame [4] including a tubular portion surrounding the armature part; and two magnets [5, 6], each magnet including opposite magnetic poles (inherently a magnet commonly having opposite magnetic poles), wherein the tubular portion is formed with a magnetic body (as shown in fig. 5, the frame’s magnetic body tubular portion magnetically conducting magnetic flux Ø1 and magnetic flux Ø2), as shown in fig. 4, the tubular portion includes two plate parts [4a] and two .


    PNG
    media_image1.png
    496
    672
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Torii, as applied in the base claim 11 in view of ordinary skill in the art.
As for the a range having two magnetic polarities imparted by the two magnetic poles is in a range of substantially 120 degrees with the rotary shaft as a center, those skilled in the art would understand that an angle formed by both sides of the permanent magnet and the center of the motor is related to various factors, for example but not limited to, a number of poles of the motor, a number of salient teeth/poles of the armature; furthermore, a number of the armature’s salient poles relates to the motor’s number of poles and/or the armature’s size and/or the motor’s required output. Therefore, it would have been obvious to one skilled in the art before the effective filing date of the present application to modify the prior art motor by positioning the magnets such that a range having two magnetic polarities imparted by the two magnetic poles is in a range of substantially 120 degrees with the rotary shaft as a center. Doing so would enhance the efficiency of the motor and would be considered as a matter of obvious engineering design based on various factors, as provided in examples above. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see In re Aller, 105 USPQ 233). In this instant case, discovering the optimum or workable ranges, i.e. the claimed 120 degrees with the rotary shaft as a center, involves only routine skills in the art.

Allowable Subject Matter
Claims 1, 4, 8 and 10 are allowed.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030.  The examiner can normally be reached on M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRAN N NGUYEN/            Primary Examiner, Art Unit 2834